[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1081

                     JOHN J. SHAUGHNESSY,

                    Plaintiff, Appellant,

                              v.

                   CITY OF LACONIA, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Steven J. McAuliffe, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

John J. Shaughnessy on brief pro se.                               
John  T.  Alexander   and  Ransmeier  &  Spellman  on  brief   for                                                             
appellees.

                                         

                      September 22, 1997
                                         

          Per  Curiam.   In  this  appeal,  pro  se in  forma                                 

pauperis appellant John Shaughnessy objects  to the dismissal

of his civil  rights action asserting  a due process  claim.1                                                                        1

The action was dismissed under 28 U.S.C.   1915(e)(2)(B)(ii),

which  requires dismissal of  an in forma  pauperis complaint

"at any time" if  it fails to state  a claim for relief.   We

affirm.

          In his suit,  Shaughnessy alleged that the  City of

Laconia  and  various individual  defendants  denied  him due

process of law by failing to review or hold a hearing  on his

claim  that he  had  not  received  the  veterans  employment

preference described  in N.H. Rev.  Stat. Ann.   283  and the

City's  affirmative action  plan  when  he  applied  for  the

position of Director of Personnel and Purchasing in  1994 and

for   the  position   of   Assessing   Technician  in   1995.

Shaughnessy  failed to state  a claim  for relief  because he

failed to make sufficient factual allegations to show that he

had a property interest in  the preference, i.e., that he was

entitled to the preference.  See 2 Moore's Federal Practice                                                                         

12.34[4][a],  at  12-71  (3d  ed.  1997)  ("Dismissal  [of  a

                                                    

   1While the  complaint asserted  other claims  as well,  on               1
appeal Shaugnessy  has not presented  developed argumentation
regarding  those claims.   Accordingly,  we  do not  consider
them.   See Martinez  v. Colon,  54 F.3d  980, 990  (1st Cir.                                          
1995) ("It is settled in this circuit that issues adverted to
on  appeal in  a perfunctory  manner,  unaccompanied by  some
developed argumentation, are deemed to have been abandoned.")
(quotation marks and citation omitted).

                             -2-

complaint] is  proper if  the complaint  lacks an  allegation

regarding an element  necessary to obtain relief.").   First,

he did not allege that he had furnished the City proof of his

entitlement to the veterans preference at the time he applied

for employment, as required by  N.H. Rev. Stat. Ann.   283:7.

That provision states,  "Veterans, in order to be entitled to

preference  under this  subdivision, shall  furnish proof  of

such entitlement to the hiring  authority . . . when applying

for  employment."   Second, he  did  not allege  that he  had

requested  the preference on  his employment  application, as

required by the City's affirmative action plan.

          Affirmed.                               

                             -3-